Citation Nr: 1435383	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-46 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and an anxiety disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to September 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder to include PTSD and anxiety disorder not otherwise specified that is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder not otherwise specified have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) . 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

That notwithstanding, effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, 38 C.F.R. §3.304(f)(3) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. §3.304(f)(3).

The Veteran has a current diagnosis of several acquired psychiatric disorders.  The October 2010 VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified.  Throughout the appeal period the Veteran has been diagnosed and treated for PTSD.  See e.g., VA treatment records dated June 24, 2008, July 22, 2008 and VA psychiatrist letter dated August 13, 2008.

The Veteran's claimed stressors are based on his time spent while deployed in Iraq.  In a statement received April 2009 the Veteran explained he was often exposed to incoming rocket and mortar fire and that he was in fear of his life most days.  He often saw dead bodies on the road as a result of combat operations while traveling on conveys from Kuwait to Baghdad.  In the Veteran's detailed stressor statement received in August 2008, he reported that while on a convoy to Iraq he witnessed vehicles smoking with passengers burning inside them.  Once in Baghdad, he was told there were no safe zones.  He could hear fighting going on at the edge of his camp both day and night.  The Veteran cleaned the remains of a dead soldier after he was hit with an RFG while hanging out the side of his tank.  He could hear the fighting going on at the edge of camp and sleeping became impossible.  Shooting occurred nightly.  The Veteran's stressors are consistent with the Veteran's service in Iraq.  The Veteran's DD-214 reflects that he served as a power generator equipment repairer which does not in itself indicate exposure to hostile military or terrorist activity.  However, the Veteran's Army Commendation Medal indicates he was assigned to the 259th Field Service Company during the time of hostilities in support of Iraqi freedom from March 2003 to July 2003.  Further, upon return from Iraq and Kuwait on a post-deployment health assessment from March 2004, the Veteran reported he witnessed wounded, killed or dead enemies.  He indicated he felt like he was in great danger of being killed.  The Board finds that the Veteran's lay evidence and the stress of coming under fire and being on alert of enemy saboteurs to be fully adequate to qualify as a stressor relating to a "fear of hostile military or terrorist activity." 

The Board finds a nexus exists between the Veteran's acquired psychiatric disorder and service.  The October 2010 VA examiner found the Veteran met the full criteria for PTSD related to combat in the past according to symptoms described in treatment notes from June 24, 2008 but he no longer appeared to have a clear re-experiencing of symptoms.  As such, he did not meet the criteria for full criteria for PTSD but he did meet criteria for anxiety disorder not otherwise specified due to combat related stressors.  It is clear from the findings that the VA examiner believed that the Veteran's fear of hostile military activity in service caused or contributed to the diagnosis of the Veteran's acquired psychiatric disorder of PTSD and anxiety disorder not otherwise specified.  Consequently, the nexus requirement is satisfied and service connection for PTSD is warranted


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder not otherwise specified. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


